                                         Case 2:18-bk-20151-ER           Doc 3260 Filed 10/07/19 Entered 10/07/19 09:44:16                Desc
                                                                            Main Document Page 1 of 2


                                           1   SAMUEL R. MAIZEL (Bar No. 189301)
                                               samuel.maizel@dentons.com
                                           2   TANIA M. MOYRON (Bar No. 235736)
                                               tania.moyron@dentons.com                                       FILED & ENTERED
                                           3   NICHOLAS A. KOFFROTH (Bar No. 287854)
                                               nicholas.koffroth@dentons.com
                                           4   DENTONS US LLP                                                       OCT 07 2019
                                               601 South Figueroa Street, Suite 2500
                                           5   Los Angeles, California 90017-5704
                                               Tel: (213) 623-9300 / Fax: (213) 623-9924                       CLERK U.S. BANKRUPTCY COURT
                                                                                                               Central District of California
                                           6                                                                   BY gonzalez DEPUTY CLERK
                                               Attorneys for the Chapter 11 Debtors and
                                           7   Debtors In Possession
                                                                       UNITED STATES BANKRUPTCY COURT
                                           8             CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                           9   In re                                         Lead Case No. 2:18-bk-20151-ER
                                          10   VERITY HEALTH SYSTEM OF                       Jointly Administered With:
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                               CALIFORNIA, INC., et al.,
                                          11                                                 Case No. 2:18-bk-20162-ER
                                                       Debtors and Debtors In Possession.    Case No. 2:18-bk-20163-ER
         DENTONS US LLP




                                          12                                                 Case No. 2:18-bk-20164-ER
            (213) 623-9300




                                                                                             Case No. 2:18-bk-20165-ER
                                          13    Affects All Debtors                         Case No. 2:18-bk-20167-ER
                                                                                             Case No. 2:18-bk-20168-ER
                                          14    Affects Verity Health System of             Case No. 2:18-bk-20169-ER
                                                 California, Inc.                            Case No. 2:18-bk-20171-ER
                                          15    Affects O’Connor Hospital                   Case No. 2:18-bk-20172-ER
                                                Affects Saint Louise Regional Hospital      Case No. 2:18-bk-20173-ER
                                          16    Affects St. Francis Medical Center          Case No. 2:18-bk-20175-ER
                                                Affects St. Vincent Medical Center          Case No. 2:18-bk-20176-ER
                                          17    Affects Seton Medical Center                Case No. 2:18-bk-20178-ER
                                                Affects O’Connor Hospital Foundation        Case No. 2:18-bk-20179-ER
                                          18    Affects Saint Louise Regional Hospital      Case No. 2:18-bk-20180-ER
                                                 Foundation                                  Case No. 2:18-bk-20181-ER
                                          19    Affects St. Francis Medical Center of
                                                 Lynwood Foundation                          Hon. Judge Ernest M. Robles
                                          20    Affects St. Vincent Foundation              MOTION TO CONTINUE HEARING ON MOTION OF
                                                Affects St. Vincent Dialysis Center, Inc.   THE DEBTORS FOR AN ORDER APPROVING:
                                          21    Affects Seton Medical Center Foundation     (I) PROPOSED DISCLOSURE STATEMENT;
                                                Affects Verity Business Services            (II) SOLICITATION AND VOTING PROCEDURES;
                                          22    Affects Verity Medical Foundation           (III) NOTICE AND OBJECTION PROCEDURES FOR
                                                Affects Verity Holdings, LLC                CONFIRMATION OF DEBTORS’ PLAN; AND (IV)
                                          23    Affects De Paul Ventures, LLC               GRANTING RELATED RELIEF IN LIGHT OF COURTS’
                                                Affects De Paul Ventures - San Jose ASC,    RULING ON EMERGENCY MOTION
                                          24     LLC                                         [RELATES TO DOCKET NOS. 2994, 2995, 3120, 3193,3238 ]

                                          25              Debtors and Debtors In Possession. Continued Hearing:
                                                                                             Date: October 23, 2019
                                          26                                                 Time: 10:00 a.m. (Pacific Time)
                                                                                             Place: Courtroom 1568
                                          27                                                        255 East Temple Street
                                                                                                    Los Angeles, California 90012
                                          28

                                                                                              -1-
                                               US_Active\113366885\V-1
                                         Case 2:18-bk-20151-ER               Doc 3260 Filed 10/07/19 Entered 10/07/19 09:44:16            Desc
                                                                                Main Document Page 2 of 2


                                           1               The Court, having reviewed the Motion to Continue Hearing on Motion of the Debtors
                                           2       for an Order Approving: (I) Proposed Disclosure Statement; (II) Solicitation and Voting
                                           3       Procedures; (III) Notice and Objection Procedures for Confirmation of Debtors’ Plan; and
                                           4       (IV) Granting Related Relief in Light of Court’s Ruling on Emergency Motion [Docket No. 3238]
                                           5       (the “Motion”)1 and the Declaration of Richard G. Adcock filed concurrently therewith; it further
                                           6       appearing that the Motion complies with Local Bankruptcy Rule 9013-1(m); and good cause
                                           7       appearing therefor,
                                           8              HEREBY ORDERS AS FOLLOWS:
                                           9              1.       The Motion is GRANTED in its entirety.
                                          10              2.       The Hearing on the Disclosure Statement Motion is continued from October 15,
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   2019, at 10:00 a.m. (Pacific Time), to October 23, 2019, at 10:00 a.m. (Pacific Time).
         DENTONS US LLP




                                          12              3.       The deadline to file any reply in support of the Disclosure Statement Motion is
            (213) 623-9300




                                          13   extended from October 8, 2019 to October 16, 2019.
                                          14
                                                          IT IS SO ORDERED.
                                          15
                                                                                                  ###
                                          16

                                          17

                                          18
                                          19

                                          20

                                          21

                                          22

                                          23
                                               Date: October 7, 2019
                                          24

                                          25

                                          26
                                          27
                                               1
                                                   Unless otherwise noted herein, all capitalized terms have the definitions set forth in the Motion.
                                          28
                                                                                                    -2-
                                                   US_Active\113366885\V-1
